Citation Nr: 0328623	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  00-21599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of a laceration of the diaphragm and laceration of 
the liver.  

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Regan, Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1971.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 RO rating decision 
which denied service connection for postoperative residuals 
of a laceration of the diaphragm and laceration of the liver, 
and denied service connection for hemorrhoids.  The veteran 
provided testimony at a personal hearing at the RO in May 
2001.  

The present Board decision addresses the issue of service 
connection for postoperative residuals of a laceration of the 
diaphragm and laceration of the liver.  The remand at the end 
of the decision addresses the issue of service connection for 
hemorrhoids.  


FINDINGS OF FACT

Due to an injury in service, the veteran currently has 
postoperative residuals (including a laparotomy scar of the 
abdomen) of a laceration of the diaphragm and laceration of 
the liver.


CONCLUSION OF LAW

Postoperative residuals (including a laparotomy scar of the 
abdomen) of a laceration of the diaphragm and laceration of 
the liver were incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from May 
1967 to May 1971.  He is currently service-connected for a 
number of conditions stemming from injuries in an August 1968 
car accident during service, and these conditions include 
splenectomy, residuals of a right wrist fracture, residuals 
of fractures of the mandible and maxilla, residuals of a 
nasal fracture, an upper lip scar, and (for dental treatment 
purposes) residuals of trauma to several teeth.

Service medical records indicate that that the veteran was 
hospitalized from August to October 1968 for multiple 
injuries following the automobile accident.  With regard to 
abdominal injuries, there was an initial impression of a 
ruptured diaphragm.  He underwent a laparotomy for the 
primary purpose of closure of a diaphragm laceration, which 
was accomplished; during this procedure it was also noted 
that the spleen had been injured, and a splenectomy was done; 
and during the procedure it was also noted that the liver was 
lacerated.  The hospital discharge diagnoses included 
laceration of the diaphragm, liver, and spleen.  Numerous 
medical records since then note a long mid abdominal surgical 
scar resulting from the laparotomy.  

Service medical records after the above hospitalization note 
further hospital and outpatient treatment for the various 
injuries in the car accident.  

A June 1969 treatment entry reported that the veteran 
complained of recurrent pain in his stomach, and there was an 
impression of mild gastritis.  Also noted was a mid line 
abdominal surgical scar.  An October 1969 entry noted he was 
seen for possible hemorrhoids and he complained of itching 
and soreness.  The examiner noted there was a small fissure 
at 6:30 on the anal verge.  An August 1970 treatment entry 
noted that the veteran was seen with a chief complaint of 
hemorrhoids.  He reported that he had burning and itching on 
defecation.  Apparently, there were no current findings of 
internal or external hemorrhoids.  The impression was tight 
anal sphincter, possible fissures.  In February 1971, he was 
hospitalized for constipation of questionable etiology.  A 
March 1971 outpatient proctology examination was normal.

On a medical history form at that time of the April 1971 
separation examination, the veteran checked that he had a 
history of stomach, liver, and intestinal trouble, and that 
he had piles or rectal disease.  The reviewing examiner noted 
that this history referred to laceration of the diaphragm, 
liver, and spleen secondary to motor vehicle accident in 
1968, and that hemorrhoids reportedly were asymptomatic at 
present.  The April 1971 objective separation examination 
noted that the abdomen and viscera evaluation disclosed a mid 
line surgical scar, and that the anus and rectum evaluation 
was normal.

The veteran underwent a VA general medical examination in 
April 1972.  He reported that he had trouble with his 
stomach.  He gave a history of a vehicle accident in service, 
with a ruptured diaphragm and splenectomy.  He said that he 
had abdominal gas and that he would have pain after meals.  
He also reported that he was taking a laxative for bowel 
movements.  Examination findings included a mid line 
abdominal scar, and mild epigastric tenderness.  The 
diagnoses included splenectomy (historical).  

Private treatment records dated from 1977 to August 1999 from 
J. Senter, M.D., show that the veteran was treated for 
multiple disorders.  There were several references to a 
history of a splenectomy.  A March 1994 treatment entry noted 
that the veteran was seen for possible hemorrhoids.  He 
reported that he had pain and swelling in the rectal area.  
It was noted that no lesions were felt.  The assessment was 
somewhat illegible, but seemed to refer to perirectal 
discomfort.  A November 1996 treatment entry indicated a 
diagnosis of gallstones.  A May 1999 upper gastrointestinal 
X-ray study was normal.

The veteran underwent a VA liver, gallbladder, and pancreas 
examination in July 1999.  The examiner indicated that no 
records were available.  The veteran gave a history of a 
motor vehicle accident in 1968 with a ruptured spleen and 
liver and with a lung collapse.  Current examination findings 
were normal except for an abdominal scar.  The diagnosis was 
postoperative splenectomy secondary to a motor vehicle 
accident.  A July 1999 VA respiratory examination also 
indicated that no records were available and reported the 
same history.  The impression was chronic obstructive 
pulmonary disease.  As to a diagnosis, the examiner indicated 
that the veteran was postoperative a ruptured diaphragm and 
collapsed lung with no residuals.  Photographs taken for 
these VA examinations depict a long abdominal surgical scar.

At a May 2001 RO hearing, the veteran described the car 
accident and injuries during service, including injury to his 
diaphragm, liver, and spleen.  He said that after service he 
saw a doctor for stomach complaints and was told he had gas.  
He maintained that he continued to have postoperative 
residuals of lacerations of the diaphragm and liver.

The veteran underwent a VA gastrointestinal examination in 
June 2002.  The diagnoses were was status post 
cholecystectomy in November 1997, and status post motor 
vehicle accident in 1968 with cantor intubation of the 
gastrointestinal tract for nine days.  The examiner commented 
that it was not likely that the veteran's gallbladder problem 
with gallbladder removal in 1997 was related to his surgery 
in 1968.  The examiner did not address problems with the 
liver, diaphragm, or hemorrhoids.  

II.  Analysis

The veteran claims service connection for postoperative 
residuals of laceration of the diaphragm and laceration of 
the liver.  The Board finds that as to this issue there has 
been adequate VA compliance with the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service medical records from the veteran's active duty show 
that he was in a car accident in which he sustained multiple 
injuries requiring hospital treatment.  Among his injuries 
was abdominal trauma, for which he underwent a laparotomy.  
The primary purpose of the laparatomy was to repair a 
lacerated diaphragm, and such was accomplished, and also 
noted during the surgery was a liver laceration.  During the 
operation, the spleen was found to be damaged, and it was 
removed (the splenectomy has already been service-connected).

From the nature of the service injuries to the abdomen and 
the related surgery, it seems possible that there may still 
be some internal postoperative residuals, however slight, of 
the lacerations of the diaphragm and liver.  In any event, 
there is at least one visible postoperative residual of the 
lacerations of the diaphragm and liver, and that residual is 
the laparotomy scar of the abdomen.  The Board notes that 
such abdominal scar is not included as part of the already 
service-connected splenectomy.  The Board treats the 
abdominal surgical scar as a separate postoperative residual 
of lacerations of the diaphragm and liver.  See Esteban v. 
Brown, 6 Vet.App. 259 (1994).

The Board finds that due to an injury in service, the veteran 
currently has postoperative residuals (including a laparotomy 
scar of the abdomen) of lacerations of the diaphragm and 
liver.  Such condition was incurred in service, warranting 
service connection.  The benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), has been considered in making this 
decision.  If medical evidence in the future identifies 
additional problems (besides the abdominal scar) which are 
due to the service injury/surgery involving the diaphragm and 
liver, such problems will be considered part of the service-
connected condition. 


ORDER

Service connection for postoperative residuals (including a 
laparotomy scar of the abdomen) of a laceration of the 
diaphragm and laceration of the liver is granted.





REMAND

The remaining issue on appeal is service connection for 
hemorrhoids.  In the judgment of the Board, as part of the 
duty to assist the veteran with this claim, any additional 
post-service medical records should be obtained, and a VA 
examination should be provided.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Accordingly, this issue is remanded for the 
following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him since his 
release from active duty for hemorrhoids.  
The RO should then obtain copies of the 
related medical records which are not 
already on file.  

2.  The RO should then have the veteran 
undergo a VA examination to determine the 
existence and etiology of hemorrhoids.  
The claims folder should be provided to 
and reviewed by the examiner.  Any current 
hemorrhoids or residuals of prior 
hemorrhoids should be diagnosed.  The 
examiner should provide a medical opinion, 
with adequate rationale, as to the 
etiology of any current hemorroid 
condition, including any relationship with 
service.

3.  After assuring that there has been 
compliance with the notice and duty to 
assist provisions of the law, the RO 
should review the claim for service 
connection for hemorrhoids.  If the claim 
is denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  




The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  






	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



